 In the Matter of PENNSYLVANIA & LAKEERIEDOCK Co.andUNITEDDOCK WORKERS LOCAL INDUSTRIAL UNION No. 982 (C_I O)Case No. B-1584.-Decided November 6, 1939Shipping Industry-Investigation of Representatives:controversy concerningrepresentation of employees:employer's refusal to grant recognition of unionas exclusive bargaining representative;bargaining on basis of recognition ofunion for members only, no bar to investigation of representatives-UnitAppro-priate for Collective Bargaining:hourly paid employees of Company at its docksinFairportHarbor, excluding foremen, subforemen,supervisors,clericalemployees,and watchmen;no controversy asto-Election OrderedMr. Max W. Johnstone,for the Board.Mr. John C.Bane,Jr.,of Pittsburgh, Pa., for the Company.Mr. A. E. Stevenson,of Cleveland, Ohio, for the Union.Mr. Louis Cokin,of counsel to the Board.DECISIONANDDIRECTION OF ELECTIONSTATEMENT OF THE CASEOn August 10, 1939, United Dock Workers Local Industrial Union#982, herein called the Union, filed with the Regional Director forthe Eighth Region (Cleveland, Ohio) a petition alleging that a ques-tion affecting commerce had arisen concerning the representation ofemployees of Pennsylvania & Lake Erie Dock Co., Conneaut, Ohio,herein called the Company, and requesting an investigation and cer-tification of representatives pursuant to Section 9 (c) of the NationalLabor Relations Act, 49 Stat. 449, herein called the Act.On October24, 1939, the National Labor Relations Board, herein called the Board,acting pursuant to Section 9 (c) of the Act and Article III, Section3, of National Labor Relations Board Rules and Regulations-Series2, ordered an investigation and authorized the Regional Director toconduct it and to provide for an appropriate hearing upon due notice.On October 24, 1939, the Regional Director issued a notice of hear-ing, copies of which were duly served upon the Company and uponthe Union.Pursuant to the notice, a hearing was held on October 27and 30, 1939, at Cleveland, Ohio, before Peter Ward, the Trial Exam-17 N. L. R. B., No. 21.372 PENNSYLVANIA &LAKE ERIE DOCK COMPANY373iner duly designated. by the Board.The Board and the Companywere represented by counsel, and the Union by its representative ; allparticipated in the hearing.Full opportunity to be heard, to examineand cross-examine witnesses, and to introduce evidence bearing onthe issues was afforded all parties.At the commencement of thehearing, counsel for the Company entered a special appearance andfiled .a motion to dismiss the petition for lack of a question concerningrepresentation.The Trial Examiner reserved ruling thereon.Themotion is hereby denied for the reasons stated in Section III,infra.During the course of the hearing, the Trial Examiner made severalrulings on other motions and on objections to the admission of evi-dence.The Board has reviewed the rulings of the Trial Examinerand finds that no prejudicial errors were committed.The rulingsare hereby affirmed.Upon the entire record in the case, the Board makes the following:FINDINGS OF FACT1.THE BUSINESS OF THE COMPANYThe Company, a subsidiary of the United States Steel Corporation,maintains docks at Fairport Harbor, Ohio, for the unloading of ironore from ships.The Company handles approximately 1,000,000 tons of iron oreannually at Fairport Harbor, all of which is shipped to FairportHarbor from ports in the States of Minnesota and Wisconsin.TheCompany admits the jurisdiction of the Board.II.THEORGANIZATION INVOLVEDUnited Dock Workers Local Industrial Union #982 is a labororganization affiliated with the Congress of Industrial Organizations,admitting to membership the hourly paid dock employees of theCompany at Fairport Harbor. .III.THE QUESTION CONCERNING REPRESENTATIONOn July 22, 1939, the Union requested the Company to negotiatewith it for the purposes of collective bargaining.At a conferenceheld on August 21, 1939, the Union claimed to represent a majority ofthe hourly paid dock employees and presented a proposed contract tothe Company providing for exclusive recognition of the Union.Theseveral sections of the contract were discussed but the Company re-fused to recognize the Union as the bargaining representative for anyemployees except union members.The parties again met on Septem-ber 2 and 13, 1939, for the purposes of discussing the union proposal.The Company. reiterated its position at these meetings that it wouldnot grant exclusive recognition to the Union. 374DECISIONS OF NATIONAL LABOR RELATIONS BOARDThe Company contends that there is no present question concerningrepresentation because the parties, subsequent to the filing of thepetition herein, engaged in bargaining conferences.This contentioniswithout merit."We find that, a question has arisen concerning representation ofemployees of the Company.IV.THE EFFECT OF THE QUESTION CONCERNING REPRESENTATION UPONCOMMERCEWe find that the question concerning representation which hasarisen, occurring in connection with the operations of the Companydescribed in Section I above, has a close, intimate, and substantialrelation to trade, traffic, and commerce among, the several States andtends to lead to labor disputes burdening and obstructing commerceand the free flow of commerce.V.THE APPROPRIATE UNITThe Company and the Union agreed at the hearing that theappropriate unit should consist of all the hourly paid employees ofthe-Company at its docks in Fairport Harbor, excluding foremen,subforemen, supervisors, clerical employees, and watchmen.We seeno reason to deviate from the desires of the parties.We find that the hourly paid employees of the Company at itsdocks in Fairport Harbor, excluding foremen, subforemen, super-visors, clerical employees, and watchmen, constitute a unit appro-priate for the purpose of collective bargaining and that said unitwill insure to employees of the Company the full benefit of theirright to self-organization and to collective bargaining and otherwiseeffectuate the policies of the Act.VI. THE DETERMINATION OF REPRESENTATIVESAlthough the Union claimed substantial membership among thehourly paid dock employees, it agreed that an election by secret ballotis necessary to resolve the question concerning representation.The parties agreed at the hearing that the.employees in the appro-priate unit who are on the pay roll immediately preceding the date ofthe election should be eligible to vote.We see no reason to departfrom the desires of the parties.We find that those eligible to votein the election shall be the employees in the appropriate unit who areemployed by the Company during the pay-roll period immediatelypreceding the date of the election, hereinafter to be directed, including1Cf.Matter of American Cyanamid and Chemical CorporationandLocal 12119, Gas Cokeand Chemical Worker.,Union District No.50,United Mine Workers of. America,11 N. L.R. B. 803. PENNSYLVANIA& LAKE ERIE DOCK COMPANY375employees who do not world during such pay-roll period because theymay be ill, on vacation,or temporarily laid off,but excludingemployees who will have since quit or been discharged for cause.On the basis of the above findings of fact and upon the entire recordin the case,the Board makes the following:CONCLUSIONS OF LAW1.A question affecting commerce has arisen concerning the repre-sentation of employees of Pennsylvania&Lake Erie Dock Co., Con-neaut, Ohio, within the meaning of Section 9 (c) and Section 2 (6)and (7) of the National Labor Relations Act.2.The hourly paid employees of the Company at its docks in Fair-portHarbor, excluding foremen, subforemen,supervisors,clericalemployees,and watchmen, constitute a unit appropriate for the pur-poses of collective bargaining,within the meaning of Section 9 (b)of the National Labor Relations Act.DIRECTION OF ELECTIONBy virtue of and pursuant to the power vested in the NationalLabor Relations Board by Section 9 (c) of the National Labor Rela-tions Act,and pursuant to Article III, Section 8, of National LaborRelations Board Rules and Regulations-Series 2, it is herebyDIRECTED that, as part of the investigation ordered by the Boardto.; asc ertairL representatives for the purposes of collective bargainingwith Pennsylvania&Lake Erie Dock Co., Conneaut,Ohio, an electionby secret ballot shall be conducted as early as possible but not laterthan thirty(30) days from the date of this Direction,under thedirection and supervision of the Regional Director for the EighthRegion, actingin this matter as agent for the National Labor Rela-tions Board and subject toArticleIII, Section 9, of said Rules andRegulations,among the hourly paid employees of the Company at itsdocks in Fairport Harbor, who are employed during the pay-rollperiod immediately preceding the date of the election,includingemployees who do notwork during such pay-rollperiod because theymay be ill,on vacation,or temporarily laid off, but excluding fore-men, subforemen,supervisors,clerical employees,watchmen, andemployees who will have since quit or been discharged for cause, todetermine whether or not they desire to be representedby UnitedDockWorkers Local Industrial Union #982, affiliated with theCongress of Industrial Organizations,for the purposes of collectivebargaining.247354-40=vol. 17-25